                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA CONSERVATION         )
COUNCIL, et al.,                      )
    Plaintiffs,                       ) Case No. 1:19-cv-00006-SLG
                                      )
    v.                                )
UNITED STATES FOREST SERVICE, et al., )
                                      )
    Defendants                        )
                                      )
                                      )

       ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
         EXTENSION OF SUPPLEMENTAL BRIEFING DEADLINES


       Upon consideration of Defendants’ Unopposed Motion for Extension of

Supplemental Briefing Deadlines (Docket 41),

       IT IS HEREBY ORDERED that Defendants’ motion is GRANTED. The

deadlines for the parties to file their supplemental briefs and responses set forth in the

Court’s March 11, 2020 Decision and Order (ECF No. 40) are extended. Plaintiffs and

Defendants shall file their supplemental briefs addressing proper remedy by April 17,

2020. Responses are due within fourteen days, by May 1, 2020.



       SO ORDERED this 16th day of March, 2020.



                                    /s/ Sharon L. Gleason
                                    SHARON L. GLEASON
                                    United States District Judge



         Case 1:19-cv-00006-SLG Document 42 Filed 03/16/20 Page 1 of 1
